Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00377-CV

  BRASS CENTERVIEW HOLDINGS, L.L.C. and Brass Centerview Management, L.L.C.,
                             Appellants

                                                   v.

                     CAPMARK FINANACE, INC. and Capmark II-CRE, Ltd.,
                                    Appellees

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-16071
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 28, 2012

APPEAL DISMISSED; REMANDED

           This is an interlocutory, accelerated appeal from a trial court’s order dissolving a

temporary injunction. On December 17, 2012, the parties filed a joint motion to dismiss the

appeal, asking this court to dismiss the appeal and remand the matter to the trial court to allow

the trial court to effectuate the parties’ settlement agreement. We grant the motion. See TEX. R.

APP. P. 42.1(a). Accordingly, we grant the joint motion to dismiss, dismiss the appeal, and

remand the matter to the trial court for further proceedings to effectuate the parties’ settlement
                                                                                     04-12-00377-CV


agreement.   See id. We order all costs assessed against appellants.           See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                 PER CURIAM




                                                -2-